office_of_chief_counsel internal_revenue_service memorandum cc ita jcalbro pref-132816-04 number release date uilc date date to deputy area_counsel tax exempt government entities cc tege glgc dal from christopher f kane chief branch subject associate chief_counsel cc ita income_tax accounting interest on child_support this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue is interest collected through a state enforcement agency on past-due child_support excludible from gross_income under sec_71 as part of the sum payable for the support of children of the payor spouse whether any reporting obligation arises with regard to interest_paid on past-due child_support through a state enforcement agency conclusion such interest is not excludible and is therefore taxable_income to the custodial_parent based on the facts submitted we conclude that the derelict parent has no information reporting requirements under sec_6049 and sec_6041 as a result of the interest_paid the state enforcement agency has no reporting obligation under sec_6049 but may be responsible for reporting under sec_6041 if payments are income and the state enforcement agency is considered a middleman pursuant to sec_1_6041-1 pref-132816-04 facts a payor spouse is sometimes required to pay interest on past-due child_support to the custodial_parent in at least one state a statute sets an interest rate which accrues commencing days from the day such award or payment is due the statute applies to all awards court orders decrees and judgments pertaining to child_support also in this state the party to whom the child_support is due need not reduce any amount to judgment in order to recover such interest child_support and any required_interest payments may go directly to the custodial_parent from the payor spouse or may flow through the court which ordered the child_support or a state child_support enforcement agency may become involved in the collection process at the request of the custodial_parent law sec_71 provides that gross_income includes amounts received as alimony or separate_maintenance payments sec_71 defines alimony or separate_maintenance payments sec_71 provides that subsection a shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse sec_71 provides that for purposes of this subsection if any payment is less than the amount specified in the instrument then so much of such payment as does not exceed the sum payable for support shall be considered a payment for such support sec_61 provides that gross_income includes interest received sec_1_71-1 states that sec_71 does not apply to that part of any periodic_payment which by the terms of the decree instrument or agreement under sec_71 is specifically designated as a sum payable for the support of minor children of the husband the statute prescribes the treatment in cases where an amount or portion is so fixed but the amount of any periodic_payment is less than the amount of the periodic_payment specified to be made in such cases to the extent of the amount which would be payable for the support of such children out of the originally specified periodic_payment such periodic_payment is considered payment for such support for example if the husband is by terms of the decree instrument or agreement required to pay dollar_figure a month to his divorced wife dollar_figure of which is designated by the decree instrument or agreement to be for the support of their minor children and the husband pays only dollar_figure to his wife dollar_figure is nevertheless considered to be a payment by the husband for the support of the children if however the periodic_payments are received by the wife for the support and maintenance of herself and of minor children of the husband without such specific designation of the portion for pref-132816-04 the support of such children then the whole of such amounts is includible in the income of the wife as provided in sec_71 when interpreting tax laws exemptions from taxation are to be given a strict interpretation against the assertions of the taxpayer and in favor of the taxing power 3a sutherland statutory construction pincite p 4th ed 366_us_299 1961_2_cb_241 holds that sec_71 applies only where the instrument explicitly designates an amount as child_support in lester the support agreement at issue did not specify the amount designated for child_support but merely set forth the proportionate reduction should any child marry become emancipated or die the court noted that the statutory requirement is strict and carefully worded it does not say that a sufficiently clear purpose on the part of the parties is sufficient to shift the tax if there is to be certainty in the tax consequences of such agreements the allocations to child_support made therein must be specifically designated and not left to determination by inference or conjecture following lester revrul_62_53 1962_1_cb_41 held that where periodic_payments for support are made by a husband and received by a wife under a divorce decree or an instrument or agreement described in sec_71 such payments are includible in the gross_income of the wife under sec_71 and are deductible by the husband under sec_215 except to the extent that the terms of the decree instrument or agreement specifically designate or fix such payments or a portion of such payments as support for minor children of the husband all income is taxable unless specifically excluded and exclusions from income are strictly construed against the taxpayer in 336_us_28 the court stated that the income_tax is described in sweeping terms and should be broadly construed in accordance with an obvious purpose to tax income comprehensively the exemptions are specifically stated and should be construed with restraint in light of the same policy see also u s trust co v helvering 307_us_57 exemptions from taxation do not rest upon implication 477_f2d_1333 6th cir statutes granting tax exemptions or deferments must be strictly construed in 42_tc_983 the husband was obligated to pay his former wife monthly child_support and upon default his wife sued for back payments the parties agreed on a settlement amount in tax_court the husband contended that the amount_paid was deductible_alimony the court held that no part of the payment was deductible_alimony and the part of the payment representing interest the regulation follows almost word for word including the payment example the discussion of this provision in the report of the committee on finance u s senate the revenue bill of h_r pincite 77th cong 2d sess rep no date this enactment of the predecessor of sec_71 marked the first provision in the internal_revenue_code for the treatment of alimony and child_support pref-132816-04 on the payments in default was deductible as interest_paid similarly in 51_tc_1 the tax_court held that the husband’s payment was allocated first to child_support that the amount allocated to alimony was deductible and the amount allocated to interest was deductible by the husband under sec_163 in fankhanel v commissioner tcmemo_1998_403 aff’d without published opin 205_f3d_1333 4th cir the court held that interest received by taxpayer wife on child_support arrearages was includible in her gross_income citing sec_61 the court further noted that payments which are made pursuant to an agreement fixing the payments as child_support are excludible from income petitioner failed to prove that the payments were fixed child_support payments under a divorce or separation agreement rather the payments were made as court ordered interest payments analysis issue in determining that interest payments received by the custodial_parent are taxable_income to that parent we note that sec_1_71-1 requires that for exclusion from income as child_support the decree instrument or agreement must specifically designate the sum as payable for the support of children interest which is assessed later clearly does not come under an amount specifically designated as child_support in a decree instrument or agreement for the same reason we do not believe that interest can be excludible from income where under sec_71 a payment is less than the amount specified in the instrument but such payment including an interest portion does not exceed the sum payable for support the regulation requires a comparison between the amount specified for child_support and the total amount due but underpaid if a portion of such underpayment is interest neither the statute nor the regulations provide for an allocation to child_support also as the court said in commissioner v lester supra sec_71 payments to support children applies only where the instrument explicitly designates an amount as child_support applying this requirement for specificity along with the basic tenet of tax law that income is taxable unless specifically excluded it follows that interest_paid on past-due child_support is income to the recipient parent and is not excludible income in the same manner as amounts designated for child_support are excludible in borbonus supra and smith supra both spouses were required to pay interest on past-due child_support the court noted in each case that the amount allocated to interest was deductible under sec_163 which then provided for such a deduction child_support is not deductible to the payor spouse in the same manner that alimony is deductible_alimony is taxable_income to the recipient and child_support is excludible income for the custodial_parent it follows that deductible_interest is not child_support and such interest received on past-due_support is taxable_income to the custodial_parent pref-132816-04 lastly fankhanel supra provided that interest received on child_support arrearages is income to the recipient as noted by the tax_court in fankhanel though and following the wording of sec_71 if a divorce or separation agreement specifically provides for interest on past-due child_support and characterizes such interest as payable for the support of children of the payor spouse we believe that payments under those circumstances may rightfully be considered excludible from the recipient parent’s income that is apparently not the case here also if interest is provided for in a child_support agreement lester requires that the amount denoted as interest be specifically designated as child_support in the agreement in summary we believe that the statute regulations and relevant case law all make clear that absent a specific designation in a divorce or separation agreement interest_paid on past-due child_support is taxable_income to the recipient parent issue sec_6049 sec_6049 requires every person making payments of interest aggregating dollar_figure or more to any other person during any calendar_year or who receives payments of interest as a nominee and who makes payments aggregating dollar_figure or more during any calendar_year to any other person with respect to the interest so received to make a return according to the forms or regulations prescribed by the secretary sec_6049 excludes interest on any obligation issued by a natural_person from the definition of interest for purposes of sec_6049 sec_1_6049-4 of the income_tax regulations defines natural_person to mean any individual but not including a partnership whether or not composed entirely of individuals a_trust or an estate sec_1_6049-4 defines middleman in part as any person including a nominee who makes payment of interest or collects interest on behalf of another person or otherwise acts in a capacity as intermediary between a payor and a payee sec_1_6049-5 states in part that interest on any obligation issued by a natural_person as defined in sec_1_6049-4 will not be within the definition of interest for purposes of sec_6049 irrespective of whether such interest is collected on behalf of the holder of the obligation by a middleman child_support_obligations are issued by a natural_person as defined under sec_1_6049-4 the collection of interest by the state enforcement agency does not change the character of the payment under sec_1_6049-4 sec_1_6049-5 therefore no reporting obligation arises under sec_6049 for the interest collected on past-due child-support payments pref-132816-04 sec_6041 sec_6041 requires all persons engaged in a trade_or_business and making payment in the course of the trade_or_business to another person of fixed or determinable gains profits and income of dollar_figure or more in a tax_year to make an information_return sec_1_6041-1 and i provide that payments made by a state or a political_subdivision are subject_to this reporting requirement sec_1_6041-1 provides that income is fixed when it is to be paid in amounts definitely predetermined income is determinable when there is a basis of calculation by which the amount to be paid may be ascertained as used in sec_6041 the term gains profits and income means gross_income and not the gross amount_paid a payor generally is not required to make a return under sec_6041 for payments that are not includible in the recipient’s income nor is a payor required to make a return if the payor does not have a basis to determine the amount of a payment that is required to be included in the recipient’s gross_income sec_1_6041-1 the middleman rules provides e payment made on behalf of another person-- in general a person that makes a payment in the course of its trade_or_business on behalf of another person is the payor that must make a return of information under this section with respect to that payment if the payment is described in paragraph a of this section and under all the facts and circumstances that person- i performs management or oversight functions in connection with the payment this would exclude for example a person who performs mere administrative or ministerial functions such as writing checks at another's direction or ii has a significant economic_interest in the payment ie an economic_interest that would be compromised if the payment were not made such as by creation of a mechanic's lien on property to which the payment relates or a loss of collateral assuming the interest payment is gross_income a derelict parent has no reporting obligation under sec_6041 because the payment is not made in the course of the payor’s trade_or_business assuming the interest payment is gross_income each state enforcement agency is considered to make the payments in the course of its trade_or_business sec_1_6041-1 and i if a state enforcement agency is performing management and oversight functions in connection with payment of the interest then under the middleman rules the state enforcement agency may be considered the payor required pref-132816-04 to file under sec_6041 even though the payment is being made on behalf of the derelict parent who would not be required to file under sec_6041 see sec_1_6041-1 assuming the payments of interest are gross_income they are fixed and determinable income and are generally reportable under sec_6041 if the amount_paid to a payee in a calendar_year is dollar_figure or more case development hazards and other considerations under the circumstances of your case we believe that interest_paid on past-due child_support is taxable_income to the recipient spouse there may be cases where interest on past-due child_support is provided for in divorce or separation agreements and those cases would need to be evaluated in light of lester supra this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call joyce albro pincite-8193 if you have any questions as to issue please call donnell m rini-swyers pincite-4910 if you have any questions as to issue christopher f kane branch chief branch associate chief_counsel income_tax accounting
